Beneficial Texas,




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                         October 23, 2015

                                       No. 04-15-00647-CV

                                       John E. RODARTE,
                                            Appellant

                                                 v.

                                  BENEFICIAL TEXAS, INC.,
                                         Appellee

                   From the 166th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2010-CI-14597
                          Honorable Michael E. Mery, Judge Presiding


                                          ORDER
         Appellant John E. Rodarte Sr., an inmate acting pro se, filed a notice of appeal with this
court on October 19, 2015. Appellant’s notice of appeal states he is currently incarcerated,
shows his return address as the Clements Unit of the Texas Department of Criminal Justice—
Institutional Division, and states he is indigent.
        Because Appellant is an inmate and asserts he cannot pay costs, Appellant must file in
this court within TWENTY DAYS of the date of this order (1) a separate affidavit listing the
previous pro se actions he has brought and (2) a certified copy of his inmate trust account
statement. See TEX. CIV. PRAC. & REM. CODE ANN. § 14.002(a) (West Supp. 2015) (applying
affidavit and other requirements to inmate appeals effective January 1, 2012); id. § 14.004
(requiring a pro se inmate asserting inability to pay costs to file a detailed list of previous pro se
actions and a certified copy of the inmate’s trust account statement).
       Appellant’s affidavit and certified statement must be timely filed and must meet the
applicable statutory requirements. E.g., id. § 14.004(a) (affidavit of actions); id. § 14.004(b)
(dispositions); id. § 14.004(c) (account statement).
        We warn Appellant that this court may dismiss this appeal without further notice if
Appellant fails to timely file the statutorily required documents. Cf. Douglas v. Moffett, 418
S.W.3d 336, 340 (Tex. App.—Houston [14th Dist.] 2013) (dismissing an appeal where an inmate
failed to comply with Chapter 14 requirements); Amir-Sharif v. Mason, 243 S.W.3d 854, 857
(Tex. App.—Dallas 2008, no pet.) (recognizing that a trial court may dismiss an indigent
inmate’s suit without notice or hearing for failing to file the previous actions affidavit).
       All other appellate deadlines are SUSPENDED pending further order of this court.




                                                  _________________________________
                                                  Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of October, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court